DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the back layer".  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants have many related patents and copending Applications directed to either magnetic recording media or nominal magnetic recording cartridges which fall under the double patenting statute.  Rather than list all of these out and kill many trees, the Examiner will convey the information in a table format.  The same numbering sequence has been kept for easy comparison to the other, related cases that the Examiner has also applied this style of rejection on.


Key Limitations in Documents (includes where claimed in present Application)
[updated March 3, 2022]
Limitation
Claim number
Limitation
Claim number
1 – back / base / under / magnetic layer
1 (no back layer)
18 – inverted servo shape
16
2 – total thickness = 3.5 - 5.5 microns
1
19 – Polyurethane or vinyl chloride binder
17
3 – 700 ppm/N <= w <= 8000 ppm/N
1
20 – Ra of magnetic layer surface
Not claimed
4 – longitudinal rate of shrinking
Not claimed
21 – Hc(50)/Hc(25) ratio
Not claimed
5 – squareness ratio
1
22 – SFD X/Y peak ratio
Not claimed
6 – Ra back coat
5
23 – average particle diameter, D
Not claimed
7 – coefficient of friction limitation
6
24 – PET or PEN substrate
1 (polyester)
8 – elongation load limitation
Not claimed
25 – activation volume, Vact
Not claimed
9 –  and 
7
26 – substrate thickness
Not claimed
10 – Poisson’s ratio
8
27 – (wmax-wmin) requirements
Not claimed
11 - MD
9
28 – Young’s modulus of substrate
Not claimed
12 – vertical orientation (PMA)
11
29 – 4.0 >= tsub(ttotal-tsub)
Not claimed
13 – back coat layer thickness
Not claimed
30 - # and size of data tracks
Not claimed
14 – magnetic layer thickness
15
31 – minimum magnetic reversal interval
Not claimed
15 – magnetic particle materials
14
32 – number and area of servo tracks
Not claimed
16 – Coercivity and 2+ servo tracks
15
33 – average particle volume
Not claimed
17 – non-magnetic layer thickness
1
34 – aspect ratio of particles
Not claimed



The following rejections are made in view of Imaoka (U.S. Patent No. 8,535,817) and Kawakami et al. (U.S. Patent App. No. 2019/0259416 A1), as evidenced by one or more of Suzuki et al. (U.S. Patent App. No. 2019/0287561 A1), Ishida et al. (U.S. Patent No. 6,088,178) and/or Muramatsu et al. (U.S. Patent App. No. 2019/0228800 and corresponding foreign patents).
Commonly Assigned References (in order of effective priority date)
#
Primary reference (Patent/Application)
If an Application, PGPUB number
Limitations (from table above) missing from its claims
Effective US
Filing date
1
11,056,143

4, 8, 16, 18 – 34
7-12-2019
2
10,937,457

1, 4, 8, 16 – 34
7-12-2019
3
16/642,720
2021/0249044 A1
4 – 6, 8, 11 – 16, 18 – 34
7-12-2019
4
17/223,741
2021/0249045 A1
4, 8, 20 – 34
7-12-2019
5
10,984,833

4, 8, 18 – 22, 24 – 34
7-3-2019
6
10,923,148

1, 4, 8, 16 – 34
7-3-2019
7
10,803,904

1, 4, 8, 16 – 34
7-3-2019
8
10,720,181

4, 8, 18 – 21, 24 – 34
7-3-2019
9
11,250,884

4, 8, 17, 20, 21, 24 - 34
7-3-2019
10
16/502,399
2020/0342901 A1
1, 4, 8, 16 – 34
7-3-2019
11
10,978,104

1, 4, 6 - 8, 12, 13, 16 (Hc), 17 – 26
6-28-2019
12
11,302,355

1, 4 – 8, 12, 13, 16 (Hc), 17 – 26
6-28-2019
13
11,017, 809

4, 8, 16 – 34
6-27-2019
14
10,964,346

1, 4, 6 – 8, 12, 13, 16 (Hc), 18, 19, 21, 22, 24, 29 - 31
6-27-2019
15
10,839,847

4, 8, 16, 18 – 34
6-27-2019
16
10,839,846

1, 16 – 34
6-27-2019
17
10,665,259

1, 4 – 8, 12, 13, 16 (Hc), 17 – 25, 29, 32
6-27-2019
18
11,189,314

4, 6 – 8, 12, 16 (Hc), 18, 19, 21, 24, 29 – 31
6-27-2019
19
11,521,650

4, 8, 20 – 34
6-27-2019
20
17/715,365 (THIS APPLICATION)
2022/0230660 A1
1 – 3, 5 – 7, 9 – 12, 14 – 19, 24 (polyester)
6-27-2019
21
11,315,594

4, 8, 13 – 16, 18 – 34
6-27-2019
22
11,302,353

17 – 34
6-27-2019
23
10,796,724

1, 4, 8, 17 – 29, 33, 34
06-26-2019
24
11,508,407

1, 4, 6 – 8, 12, 13, 16 (Hc), 17 – 25, 29
11-26-2018
25
10,867,630

4, 8, 19, 25 – 34
11-8-2018
26
11,302,354

4, 8, 19, 27 - 34
11-8-2018


I.e. there are 25 potential double patenting rejections being made in this Office Action. The rejections over commonly assigned applications (in italics above) are provisional as the application has not been patented as a published patent document.
For the present Application, the documents 3, 4 and 10 are later filed, provisional double patenting rejections (the co-pending applications in the table above are laid out in effective US filing date order).
For the present Application, its position is noted by “This App” in the table above and any rows that are struck-through are references where a terminal disclaimer has already been filed in the present Application over this reference.
Any limitation not claimed in the present Application, e.g. limitations 4, 8, 13, 20 – 23 and 25 - 34, as well as the ‘back coat’ limitation, are moot for the purposes of double patenting rejections in this present Application.  The table is all inclusive of these limitations to ease comparison to other, related cases examined by the same Examiner.

Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of each of the documents 1, 2, 5 – 9, 11 – 19, and 21 - 26 as indicated above in view of Imaoka (U.S. Patent No 8,535,817) and Kawakami et al. (U.S. Patent App. No. 2019/0259416 A1), as evidenced by one or more of Suzuki et al. (U.S. Patent App. No. 2019/0287561 A1), Ishida et al. (U.S. Patent No. 6,088,178) and/or Muramatsu et al. (U.S. Patent App. No. 2019/0228800 and corresponding foreign patents). 

Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of each of the documents 3, 4 and 10 as indicated above in view of Imaoka (U.S. Patent No 8,535,817) and Kawakami et al. (U.S. Patent App. No. 2019/0259416 A1), as evidenced by one or more of Suzuki et al. (U.S. Patent App. No. 2019/0287561 A1), Ishida et al. (U.S. Patent No. 6,088,178) and/or Muramatsu et al. (U.S. Patent App. No. 2019/0228800 and corresponding foreign patents).  These rejections are provisional double patenting rejections.

Regarding the requirement for a non-magnetic underlayer and backcoat layer (i.e. those documents above missing limitation 1), Imaoka (U.S. Patent No. 8,535,817) teaches that these layers are conventional in magnetic tapes for improving the electromagnetic and running characteristics of a tape (col. 17, lines 45 – 63 and examples).
Regarding limitations 5 and 12, the Examiner notes that the parent Application (and the other art cited herein and on Applicants’ PTO-1449) provide ample evidence that maximizing the squareness ratio in the vertical direction (i.e. near 1.0) is desired for forming magnetic media having excellent perpendicular magnetic anisotropy (PMA) for vertical recording.  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the squareness ratio in the vertical direction through routine experimentation, especially given the teachings discussed in the parent Application regarding the desire to maximize this value when using the media as a vertical recording medium, as recognized in the prior art.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding limitation 6, the Examiner notes that the parent Application (and the other art cited herein and on Applicants’ PTO-1449) provide ample evidence that controlling the Ra of the backcoat layer is necessary to optimize the running characteristics of the medium and because the Ra of the backcoat layer directly impacts the Ra of the magnetic layer when the tape is wound in a cartridge.  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the Ra of the backcoat layer through routine experimentation, especially given the teachings discussed in the prior art already of record regarding the importance to control this property to insure adequate running characteristics without causing the magnetic layer roughness to be excessive.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding limitation numbers 7, 11 and 12, the Examiner takes Official Notice that these properties are optimizable parameters for the same reasons as set forth in the parent case (see Office Action mailed April 9, 2020 for support of this position).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the coefficient of friction as claimed (limitation 7), the Poison’s ratio (limitation 11) or the MD as claimed (limitation 12) through routine experimentation, especially given the teachings discussed in the parent Application regarding the desire to control these properties as recognized in the prior art.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the thickness values of the various layers (e.g. limitations 14 and 17) and the total overall thickness of the medium, the Examiner notes that these are all results effective variables that can be optimized to meet the claimed ranges as taught by Imaoka (col. 5, lines 1 – 21; col. 17, lines 59 – 67; col. 22, lines 50 – 58; and examples). 
Regarding limitation 15, the Examiner notes that these materials are conventional magnetic powder materials as exemplified by a plethora of the art already cited of record.  The Examiner deems that the various magnetic powder materials are all known functional equivalents in the field of suitable magnetic powders for high density magnetic binder-powder media.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, the various magnetic powders are all recognized as suitable magnetic powders for binder-type media.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding limitation 16, the Examiner notes that many of these limitations are met for the reasons noted above or explicitly claimed in the primary reference.  The requirement for barium ferrite and polyester resin are well within the knowledge of a person of ordinary skill for the reasons cited above (for barium ferrite) and because polyester resins are extremely well established in the magnetic tape arts as conventional base materials (one need only look at the prior art of record, either via the parent Application or the as-filed PTO-1449). The Examiner deems that the polyester base materials are known functional equivalents in the field of suitable base/substrate/support materials for high density magnetic binder-powder media.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, polyester resins such as PET, PEN, etc. are all recognized as suitable base/substrate/support materials for binder-type media.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding the limitation in the coercivity (Hc) in the vertical direction, Imaoka teaches the magnitude of coercivity as known for binder-type media (at least col. 18, lines 62 – 67) and perpendicular/vertical orientation is explicitly desired in most, if not all, of the above primary references by the requirement for a squareness ratio in the vertical direction to be approaching 1.0.  This is expected and obvious as perpendicular media are the conventional media technology currently as it allows for obtainment of higher recording density.
Regarding the limitation in the number and type of servo bands (limitations 16 and 18), the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine the number of servo bands needed, thereby meeting the claimed limitations, by optimizing the results effective variable through routine experimentation.  This is further evidenced by Nakao (Abstract; Figure 2B and at least Paragraph 0008, noting that a plurality of inverted-V servo tracks is extremely well established in the magnetic tape arts as a conventional means for achieving servo tracking of magnetic tapes).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes that the use of servo bands is well established in the tape-media art to facilitate guidance of the tape relative to the magnetic head.  The exact number of servo tracks is not deemed to create a patentably distinct invention.
Regarding the surface roughness of the magnetic layer (limitation 20), the reference Imaoka (U.S. Patent No. 8,535,817) discloses similar magnetic tapes and devices meeting the claimed surface roughness limitations as obvious for improved running characteristics (col. 19, lines 44 – 59).
 Regarding limitation numbers 21, 22 and 25, the Examiner takes Official Notice that these properties are optimizable parameters for the same reasons as set forth in the parent case (see Office Action mailed April 9, 2020 for support of this position).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the relative Hc values as claimed (limitation 21), the X/Y peak in SFD (limitation 22) or the activation volume as claimed (limitation 25) through routine experimentation, especially given the teachings discussed in the parent Application regarding the desire to control these properties as recognized in the prior art.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the size of the magnetic particles (limitation 23), Imaoka teaches encompassing particle sizes as conventional in the binder media arts for forming uniform, high density magnetic recording layers (col. 11, line 36 bridging col. 12, line 33 and examples).
Regarding the use of PET or PEN as the substrate (limitation 24), the Examiner notes that these polyester substrates as extremely old in the art as conventional substrate materials as taught by Imaoka (col. 17, lines 34 – 44).
Regarding the substrate thickness (limitation 26), Imaoka teaches encompassing substrate thickness values as conventional in the art for forming thin magnetic tapes having good electromagnetic and running characteristics (col. 	17, lines 60 – 63).
Regarding the distinction between the above documents which claim a device/cartridge including the magnetic tape versus the presently claimed limitations directed solely to the tape, the Examiner notes that other than the use of a TMR head limitation, the device limitations are nominal and would not support a restriction requirement between the magnetic tape of claim 1 and the device of the document claims.  The use of cartridges and MR devices, including TMR, GMR, etc., heads is nominal/old, as taught by Imaoka ‘817 (at least Title; Abstract; Examples; and col. 20, lines 1 – 14 and col. 26, lines 20 - 23).  See also the cited references above which claim both media _and_ cartridges as additional evidence of the nominal nature of the cartridge preamble limitation.
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of the above cited documents in view of the secondary references indicated above to produce a magnetic tape/cartridge meeting the claimed limitations and having improved running characteristics and electromagnetic performance.
The Examiner has included comments regarding limitations not presently claimed, but claimed in some of the above documents for those few situations where two-way double patenting would be warranted.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  other than the above noted double patenting rejections, the present claims are deemed allowable for substantially the same reasons as set forth in the parent Application.

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
December 16, 2022